DETAILED ACTION
The applicant’s amendment filed on February 23, 2022 was received.  Claim 5 was cancelled.  Claim 1 was amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (hereinafter “Yan”) (CN 107123812A1) in view of Nakura et al. (hereinafter “Nakura”) (U.S. Pat. No. 8,399,113, cited by Applicant) and Kashiwazaki et al. (hereinafter “Kashiwazaki”) (U.S. Pub. No. 2011/0052985A1, cited by Applicant).
Regarding claims 1, 4, 11-13, and 20-21, Yan teaches a lithium-ion battery comprising an anode and a cathode, the cathode including a cathode material and a cathode current collector (see paragraph 46).  The cathode current collector has a multi-layer structure and includes a plastic film 1 (insulation layer) (see paragraph 34; FIG. 1).  The upper and lower surfaces of the plastic film 1 are plated with an adhesion enhancing layer 2 (second protective layer), an aluminum metal plating layer 3 (conductive layer), and an anti-oxidation layer 4 (first protective layer) (see paragraphs 11 and 34).  
The thickness of the plastic film 1 may be 2-12 μm (see paragraph 35).
The thickness of the adhesion enhancing layer 2 may be 10-100 nm (see paragraph 36).
The thickness of the aluminum metal plating layer 3 may be 100-2000 nm (thickness D2 satisfying 300 nm≤D2≤2 μm) (see paragraph 37).
The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraph 38).
	Yan is silent as to a conductivity of an electrolyte, a thickness of a negative electrode current collector, and a composition of the cathode material.
	Nakura teaches a positive active material comprising a positive electrode mixture including a lithium composite oxide as the cathode material, acetylene black as conductor, PVDF as binder and an alumina as insulative powder material (col. 7, lines 4-10; col. 8, lines 33-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive electrode mixture of Nakura as the cathode material of Yan because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Nakura further teaches a nonaqueous electrolyte comprising ethylene carbonate (EC) and ethyl methyl carbonate (EMC) as nonaqueous solvents and including a lithium salt such as LiPF6 (col. 11, lines 24-62).  Although Nakura does not explicitly teach a conductivity of the nonaqueous electrolyte, the components of the nonaqueous electrolyte of Nakura are identical to those described in the instant specification as producing an electrolyte having a room temperature conductivity within the claimed range (see paragraphs 115-117 of the instant specification).  Thus, one of ordinary skill in the art would expect the electrolyte of Nakura to exhibit a room temperature conductivity within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electrolyte of Nakura in battery of Yan because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Kashiwazaki teaches a current collector in a negative electrode structure, which is not limited in thickness, but in particular a foil may have a thickness of 5 um to 100 um.  When a copper foil is used for the current collector, it is particularly preferably a copper foil which contains Zr, Cr, Ni, Si and the like, and has high mechanical strength (high durability) as it is highly resistant to repetitive expansion and shrinkage of the electrode layer in charge/discharge operations (see paragraph 83).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the negative electrode current collector of Kashiwazaki in the negative electrode of Yan because the current collector of Kashiwazaki provides high resistance to repetitive expansion and shrinkage of the electrode layer in charge/discharge operations.
Kashiwazaki teaches that the copper foil has high mechanical strength (high durability) as it is highly resistant to repetitive expansion and shrinkage of the electrode layer in charge/discharge operations (see paragraph 0083).  Therefore, one of ordinary skill in the art would expect the copper foil of Kashiwazaki to exhibit an elongation at break greater than or equal to 2%.  In the alternative, it would have been obvious to one having ordinary skill in the art to have selected a copper foil having a high mechanical strength or durability within the claimed thickness range taught by Kashiwazaki to resist expansion and shrinkage during charge/discharge, and therefore, having an elongation at break greater than 2%.
	Regarding claims 2 and 3, Nakura teaches that the content of the conductor contained in the positive electrode mixture layer is for example in the range of 1 to 50 % (see col. 5, lines 63-65).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  
	Regarding claim 9, the negative electrode of Yan and Kashiwazaki is substantially identical to the claimed negative electrode plate in terms of both structure and composition, and as such, one of ordinary skill in the art would expect to the negative electrode of Yan and Kashiwazaki to exhibit the claimed property of an overcurrent capacity of the negative electrode plate including a fusing time at 10A greater than or equal to 10 seconds for a single piece of the negative electrode plate having a width of 50 mm.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
	Regarding claims 10 and 19, Yan teaches that the adhesion enhancing layer 2 may comprise a non-metal plating film such as Al2O3 (metal oxide) (see paragraph 36).  The aluminum metal plating layer 3 comprises aluminum metal (metal conductive material) (see paragraph 43).  The anti-oxidation layer 4 may comprise a non-metal layer of Al2O3 (metal oxide) (see paragraph 38).
Regarding claims 14-16, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm, and the thickness of the aluminum metal plating layer 3 may be 100-2000 nm (see paragraphs 36 and 37).  Thus, for example, when the adhesion enhancing layer has a thickness of 10 nm and the aluminum metal plating layer has a thickness of 100 nm, D3 satisfies each of the following:
D3 ≤ 1/10*D2; 1 nm ≤ D3 ≤ 200 nm; 10 nm ≤ D3 ≤ 50 nm; and
1/1000*D2 ≤ D3 ≤ 1/10*D2.
	Regarding claim 17, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm.  The thickness of the aluminum metal plating layer 3 may be 100-2000 nm.  The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraphs 36-38).  Yan does not specify that the thickness of the adhesion enhancing layer 2 must the same as the thickness of the anti-oxidation layer 4.  Thus, it is presumed that the thicknesses of each may selected independently within their respective ranges.  For example, the thickness of the adhesion enhancing layer 2 may have a thickness of 15 nm and the anti-oxidation layer 4 may have a thickness of 10 nm.
	Regarding claim 18, Yan teaches that the thickness of the adhesion enhancing layer 2 may be 10-100 nm.  The thickness of the aluminum metal plating layer 3 may be 100-2000 nm.  The thickness of the anti-oxidation layer 4 may be 10-100 nm (see paragraphs 36-38).  Thus, for example, when the thickness of adhesion enhancing layer 2 has a thickness of 15 nm, the anti-oxidation layer 4 has a thickness of 10 nm, and the aluminum metal plating layer has a thickness of 200 nm, D3’ and D3” satisfy each of the following:
D3’ ≤ 1/10*D2; 1 nm ≤ D3’ ≤ 200 nm; 
D3” ≤ 1/10*D2; 1 nm ≤ D3” ≤ 200 nm; and
1/2*D3’ ≤ D3” ≤ 4/5*D3’.
Regarding claims 22 and 23, it is well known in the art to utilize a lithium-ion battery as a power supply in an electric or hybrid-electric vehicle, as well in a portable electronic device such a laptop computer or cellular phone.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
The Examiner’s opinion that “one of ordinary skill  in the art would expect the copper foil of Kashiwazaki to exhibit an elongation at break greater than or equal to 2%”; and “it would have been obvious to one of ordinary skill in the art to have selected a copper foil having a high mechanical strength or durability within the claimed thickness range taught by Kashiwazaki to resist expansion during charge/discharge, and therefore, having an elongation at break greater than 2%” lack factual basis.  In the disclosure of Kashiwazaki, the expression “mechanical strength” is well known as a general parameter, which refers to the maximum load that a material can bear per unit area what it is subjected to an external force and generally expressed by flexural strength, tensile strength, compressive strength, impact strength, etc.  Likewise, the expression “durability” refers to the ability of a material to resist long-term damage of both itself and the natural environment.

In response, please consider the following comments:
Kashiwazaki teaches a copper foil current collector which may have a thickness as low as 5 µm.  Thus, Kashiwazaki teaches a current collector having an identical structure (foil having a thickness of 5 µm) and composition (copper) to the claimed copper foil current collector.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Absent evidence establishing that the copper foil of Kashiwazaki having a thickness of 5 µm would not exhibit an elongation at break of at least 2%, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727